     Case 8-13-72251-reg            Doc 1387        Filed 12/17/18   Entered 12/17/18 14:18:24




 UNITED STATES BANKRUPTCY COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------- X
 In re:                                                               Chapter No. 11

 OAK ROCK FINANCIAL, LLC,                                             Case No. 8-13-72251-REG

           Debtor
 -------------------------------------------------------- X

                         CORRECTED
ORDER GRANTING AMENDED FINAL FEE APPLICATION OF PERKINS COIE LLP
       FOR COMPENSATION AND REIMBURSEMENT OF EXPENSES

          This matter is before the Court on the Amended Final Application of Perkins Coie LLP for

Compensation and Reimbursement of Expenses (the “Amended Application”) [DE 1371], to

approve pursuant to Bankruptcy Code § 330 and Bankruptcy Rule 2016(a) Perkins Coie’s

compensation for June 4, 2014 through October 31, 2018 (the “Application Period”) and

reimbursement of the actual out-of-pocket expenses Perkins Coie advanced in this case during the

Application Period plus an estimated $75,000 for fees and expenses for November and December

2018.

          IT IS ORDERED that pursuant to Bankruptcy Code § 330, the Amended Application is

APPROVED, including the agreement of Perkins Coie LLP to accept $5,325,000 as compensation

for fees and expenses incurred in this case.

          IT IS FURTHER ORDERED THAT, consistent with the Mediation Agreement, Perkins
     Case 8-13-72251-reg       Doc 1387       Filed 12/17/18    Entered 12/17/18 14:18:24




         Coie shall be paid the sum of $5,325,000 as compensation for fees and expenses incurred

in this case and commercially reasonable efforts shall be made to indefeasibly pay such sum in

collected funds (by wire transfer or check) to be received by Perkins Coie no later December 31,

2018. In all events, such payment shall be indefeasibly paid in collected funds to be received by

Perkins Coie on or before January 31, 2019.




                                                               ____________________________
  Dated: Central Islip, New York                                    Robert E. Grossman
         December 17, 2018                                     United States Bankruptcy Judge

                                               -2-
142033171.5
